Title: From John Adams to Benjamin Rush, 28 May 1812
From: Adams, John
To: Rush, Benjamin



Friend
Quincy May 28. 1812

I will not loose an hour of my Interest of 8 per Cent a Month. I have this moment received yours of 22d.—I could paper my whole house with such ornaments as Franklin wished, for his Study: and from Persons who owed Offices, Fortunes and all their Consequence to me.
St Bernard St. Loyala, and St. Dominick, and many other Saints remain in the Calendar and are worshipped, as well as Whitefield and Westley and with as much Reason, while their Calumniators are forgotten. My Parson Wibert asked Whitefield, whither the Libels against him in the Newspapers and pamphlets did not hurt him? Oh no, Said W. if they knew how much pleasure they give me, they would not write them. Pope Said these Things are my diversion. But Johnson Says, the Wrything of his Phiz while he read one of them Shewed he was not Sincere.
I am at a loss for the Sense, in which the Devil is Said to be the Prince of this World. This World with all its Confusions and Evils is much better governed than any Devil would govern it.
I possess and have read a work in French in Several volumes upon the Subject of great Events from Small causes. The World is dayly adding fresh Examples to the Catalogue.  The Nomination of Mr Langdon is a late one. You probably know that in the convention of 1787, a compromise was atchieved between the Northern and Southern States upon two points. One was the equal Representation in the Senate of the Small with the great States; the other was the Representation of the Negroes of the Southern States, in the House of Representatives. This bargain was conducted by Langdon at the head of the little States, and by Madison for the Negroes, or rather for their Masters.—In 1793, Langdon, who had till then been an ardent Federalist Suddenly Shifted Sides; and his conversion was attributed to Mr Madison, who it was currently reported had tempted him by the proposal to Sett him up for Vice President in opposition to me. This Report was Spread So far and wide, that our learned and ingenious, and in the main, upright and well meaning Essex Junto Chief Justice, Theophilus Parsons told me, here in this house in 1793 or 1794; that the knowing ones in congress had informed the knowing ones in Boston of this Fact, and ascribed to it, Mr Langdons Alienation from the Federalists. These two Anecdotes Shew a Confidence and Intimacy between Mr Madison and Mr Langdon of ancient date and long Standing, and will account for the nomination of the latter for Vice President in preference to Mr Gerry. I am Sorry for this, because I am Sure, that the one cannot add one half the Weight to Mr Madisons future Administration of the national Government that the other would, at home nor abroad.
Your parrallel between public and private Insanity is a beautiful and most excellent moral and political Morsel.
I care nothing for the little Escape and accidental Leak, you mention. But who is McCorkle? and what is his paper? I know nothing of either.
Our Tories crow, but their tryumph will not be of great consequence. They will make a few Sherrifs, a few Clerks and Secretaries, and few Notaries Public, and a few Inspectors of Fish and Potash, fly.
It is uncertain whether We Shall have any Electors. If We have, they will be a  chequered Body, a pied horse, half black and half white.
Had it not been for the Embargo and the vote against Frigates Massacusetts, under Gerry would have been unanimous for Madison.
In one of your Letters you Say Cobbet was my Ennemy. I believe you are mistaken. Some of his last Porcupines, and the Rush light in which I was abused as well as you, I have been informed were printed not by him but after he had given up the Paper to some British Fools. I know that not long before his departure, he said to my Secretary “Malcom! I Solemnly Swear to you, that excepting my own Father and my King, there is not a Man upon the face of the Earth that I revere So much as President Adams.” And I have been informed that he said and wrote, not long after his Arrival in England that “John Adams was the greatest Politician in the World.” These were extravagant Speeches, but he could have no motive for the Adulation; for I never in my life had any communication with him and never Saw his face to know it. At present his friendship or his Enmity for me, or mine for him cannot be worth a farthing to either of Us. I have no Use for Puffers. They can do me, no good—they 
